20-05027-rbk Doc#278 Filed 08/25/21 Entered 08/25/21 11:34:09 Main Document Pg 1 of
                                         6
20-05027-rbk Doc#278 Filed 08/25/21 Entered 08/25/21 11:34:09 Main Document Pg 2 of
                                         6
20-05027-rbk Doc#278 Filed 08/25/21 Entered 08/25/21 11:34:09 Main Document Pg 3 of
                                         6
20-05027-rbk Doc#278 Filed 08/25/21 Entered 08/25/21 11:34:09 Main Document Pg 4 of
                                         6
20-05027-rbk Doc#278 Filed 08/25/21 Entered 08/25/21 11:34:09 Main Document Pg 5 of
                                         6
20-05027-rbk Doc#278 Filed 08/25/21 Entered 08/25/21 11:34:09 Main Document Pg 6 of
                                         6
